

Exhibit 10(l)


SECOND ADDENDUM TO AGREEMENT OF LEASE


THIS SECOND ADDENDUM TO AGREEMENT OF LEASE, dated as of May __, 2006 (this
“Addendum”) is made by and between HEADWATERS ASSOCIATES, a Pennsylvania general
partnership, with an address at 10 North Church Street, Suite 307, West Chester,
Chester County, Pennsylvania 19380 (“Lessor”) and DNB FIRST, NATIONAL
ASSOCIATION, a national banking association having a principal place of business
at 4 Brandywine Avenue, Downingtown, Chester County, Pennsylvania 19335
("Lessee").


Background:


A. On February 10, 2005, Lessor and Lessee entered into an Agreement of Lease
(as amended and supplemented from time to time, the “Lease”), providing for a
lease from Lessor to Lessee of certain premises consisting of 4,770 square feet
(the “Original Leased Premises”) on the first floor space of the four story
building at 2 North Church Street, West Chester, Pennsylvania (the “Building”).


B. Lessor and Lessee entered into an Addendum to Agreement of Lease dated as of
November 15, 2005 (the “First Addendum”), pursuant to which the parties agreed
to add certain third floor conference room space as “Additional Leased Premises”
under the Lease and to provide for additional rent and other terms relating to
the Additional Leased Premises.


C. Lessor and Lessee have obtained a measurement of the actual, useable square
footage of the Leased Premises and wish to adjust the rentals to conform to the
actual square footage, on the terms and conditions contained in this Addendum.


NOW, THEREFORE, intending to be legally bound hereby, and in consideration of
the mutual benefits contained herein and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1. Definitions. Capitalized terms not otherwise defined in this Addendum shall
have the same meaning in this Addendum as such terms have in the original Lease
and the First Addendum respectively.


2. Square Footage and Basic Rent for Original Leased Premises. The number of
square feet of floor space in the Original Leased Premises, as used for all
purposes in the Lease, is hereby modified to 4,998 square feet. The first three
(3) sentences of Section 3 of the original Lease (as amended by the First
Supplement) are hereby modified to read in full as follows:
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
During the initial Lease year beginning on the date hereof and ending on July
31, 2006, Lessee shall pay to Lessor as base rent (“Base Rent”) for the Original
Leased Premises the sum of Nineteen Dollars and Seventy-Five Cents Dollars
($19.75) per square foot per year for a total Base Rent of Ninety Eight Thousand
Seven Hundred Ten and 50/100 Dollars ($98,710.50), without set off or any demand
therefor, at the place designated by Lessor, in equal, consecutive monthly
installments of Eight Thousand Two Hundred Twenty-Five and 88/100 ($8,225.88),
each such installment to be due and payable in advance on the first day of each
month during the Term. In the event the Term shall begin and end other than on
the first day and last day, respectively, of a calendar month, the rental for
such partial month shall be adjusted utilizing the number of days of the Term
actually contained in the calendar month during which the Term begins and ends,
respectively. The Base Rent shall remain constant through July 31, 2007.


3. Square Footage and Basic Rent for Additional Leased Premises.  The number of
square feet of floor space in the Additional Leased Premises, as used for all
purposes in the Lease, is hereby modified to 503 square feet. The first sentence
of Section 3 of the First Addendum is hereby modified to read in full as
follows:


From the date hereof through July 31, 2006, at a rate of Twelve Dollars ($12.00)
per square foot per year, for equal, consecutive monthly installments of
$503.00. This is equivalent to an annualized Base Rent for the Additional Leased
Premises of Six Thousand Thirty Dollars ($6,036.00).


4. Credits and Charges for Past Base Rent.


(a) Lessor hereby agrees that Lessee is entitled to a credit of $61.00 per month
(allocable for partial months) on account of Base Rent heretofore paid for the
Original Leased Premises, for a total credit for Base Rent on the Original
Leased Premises of $396.50 for the period through and including May 31, 2006.


(b) Lessee hereby agrees that Lessor is entitled to a credit of $375.25 per
month (allocable for partial months) on account of Base Rent heretofore paid for
the Original Leased Premises, for a total credit for Base Rent on the Original
Leased Premises of $3,377.25 for the period through and including May 31, 2006.


(c) As a result of the foregoing, the parties agree that Lessor is entitled to a
net, aggregate credit of $2,980.75 on account of Base Rent on all of the Leased
Premises for the period through and including May 31, 2006. Lessee agrees to pay
Lessor this sum upon the execution of this Addendum.


5. Reaffirmation of Lease. The terms and conditions of the Original Lease, as
modified by the First Addendum, as further modified by this Addendum, are hereby
reaffirmed by the Lessor and Lessee as modified by this Addendum.

 
-2-

--------------------------------------------------------------------------------

 

6. Miscellaneous.


(a) Examination or review of this Addendum by or on behalf of either Lessor or
Lessee shall not be construed as approval or acceptance hereof and this Lease
shall not be effective until executed by duly authorized signatories of both
Lessor and Lessee. This Addendum may not be amended or modified except by a
writing signed by Lessor and Lessee.


(b) No consent or waiver, express or implied, by Lessor or Lessee to or of any
breach of any agreement or duty to the other shall be construed as a consent or
waiver of any other breach of the same or any other agreement or duty.


(c) The invalidity or unenforceability of any provision of this Addendum shall
not affect or render invalid or unenforceable any other provision hereof.


(d) This Addendum and the Lease shall be construed under the laws and judicial
interpretations of the Commonwealth of Pennsylvania, as they may be pre-empted
by federal law.
 
(e) This Addendum shall not be recorded in whole or in memorandum form by Lessee
without the prior written consent of Lessor.


(f) Lessor and Lessee represent and warrant to each other that they have not
consulted or contacted any agent, broker, or finder in connection with this
Addendum. Lessor and Lessee agree to defend, indemnify and hold the other
harmless from any and all claims for compensation or commission, or any portion
thereof, in connection with this Lease by any broker, agent, or finder (other
than Broker) claiming to have dealt with the indemnifying party.


IN WITNESS WHEREOF, Lessor and Lessee have caused the due execution of this
Addendum on their respective behalf.



 
LESSOR:
     
HEADWATERS ASSOCIATES
Witness:
     
_______________________
By:__________________________________
Print Name:______________
William Dalusio, General Partner
       
ATTEST:
LESSEE:
     
DNB FIRST, NATIONAL ASSOCIATION
       
________________________
By: __________________________________
Ronald K. Dankanich, Secretary
William J. Hieb, President

 
 
-3-



--------------------------------------------------------------------------------